                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANK ROSENBLUM,                                    Case No. 18-cv-06725-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                 v.                                          ALTER AND AMEND JUDGMENT
                                   9

                                  10     U.S. BANK NATIONAL ASSOCIATION,                     Re: Dkt. No. 26
                                         AS TRUSTEE FOR CSFB MORTGAGE
                                  11     BACKED PASS-THROUGH
                                         CERTIFICATES, SERIES 2004-7, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On March 7, 2019, I dismissed with prejudice plaintiff Frank Rosenblum’s claims to quiet

                                  15   title and cancel a deed of trust and a trustee’s deed related to a residential property in Woodside,

                                  16   California because of res judicata and entered judgment accordingly. [Dkt. Nos. 24, 25]. Mr.

                                  17   Rosenblum now seeks to amend the judgment to dismiss the amended complaint without

                                  18   prejudice. Memorandum in Support of Motion to Alter and Amend Judgment [Rule 59(e)]

                                  19   (“Mot.”) [Dkt. No. 26-1]. He argues that dismissal should have been without prejudice because I

                                  20   found that the Rooker-Feldman doctrine barred his claims and, as a result, lacked subject-matter

                                  21   jurisdiction. Id. This argument is wholly without merit and his motion is denied.

                                  22           “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted:

                                  23   (1) if such motion is necessary to correct manifest errors of law or fact upon which the judgment

                                  24   rests; (2) if such motion is necessary to present newly discovered or previously unavailable

                                  25   evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is

                                  26   justified by an intervening change in controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101,

                                  27   1111 (9th Cir. 2011). The court’s discretion to grant a Rule 59(e) motion is not limited to these

                                  28   situations. Id. Although he does not state it in his motion, it appears that Mr. Rosenblum believes
                                   1   that there was a manifest error of law or fact that requires correction and that he is proceeding on

                                   2   the first ground above.

                                   3          “Res judicata is applicable whenever there is (1) an identity of claims, (2) a final judgment

                                   4   on the merits, and (3) privity between parties.” TahoeSierra Pres. Council, Inc. v. Tahoe Reg'l

                                   5   Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003) (internal citations and quotation marks

                                   6   omitted). In my Order Granting Motion to Dismiss (“Order”) [Dkt. No. 24], I took judicial notice

                                   7   of several past state court judicial decisions and one federal bankruptcy court decision and

                                   8   explained that because all three prongs of the test for res judicata were met, Mr. Rosenblum’s

                                   9   claims were barred and dismissed the amended complaint with prejudice. Order at 8-12. Those

                                  10   judicial decisions that I refer to were the result of actions brought by Mr. Rosenblum’s wife,

                                  11   Jennifer Mae Rosenblum. They are: Order Sustaining U.S. Bank’s Demurrer to Plaintiff’s

                                  12   Second Amended Complaint Without Leave to Amend, Rosenblum v. Mortgage Electronic
Northern District of California
 United States District Court




                                  13   Registration Systems, Inc., CIV 463382 (Cal. Super. Ct. May 23, 2014) (“Rosenblum I”);

                                  14   Rosenblum v. U.S. Bank, Nat'l Ass'n, No. A143027, 2016 WL 1293999, at *1 (Cal. Ct. App. Apr.

                                  15   1, 2016), as modified on denial of reh'g (Apr. 26, 2016) (“Rosenblum II”); Rosenblum v. Mortg.

                                  16   Elec. Registration Sys., Inc., No. A146526, 2016 WL 5404370, at *1 (Cal. Ct. App. Sept. 28,

                                  17   2016) (“Rosenblum III”); the denial of Ms. Rosenblum’s motions for rehearing of Rosenblum II

                                  18   and III; and the order denying Ms. Rosenblum’s petition for review to the California Supreme

                                  19   Court. Order at 7-8.

                                  20           In the Order, I found that there was an identity of claims because the arguments in the

                                  21   Amended Complaint were identical to those in Rosenblum II. Order at 9-11. There was a final

                                  22   judgment on the merits because the California Supreme Court denied Ms. Rosenblum’s petition

                                  23   for review and stated that the opinion in Rosenblum II was now final. Id. at 11. There was privity

                                  24   between Mr. and Ms. Rosenblum because Ms. Rosenblum conveyed her interest in the subject

                                  25   property by grant deed to both of them. Id. at 12. Each prong of res judicata test had been met.

                                  26          In discussing the second prong of the test, I found that a counterargument raised by Mr.

                                  27   Rosenblum in his opposition to the motion to dismiss was without merit and had also been

                                  28   rejected by the state appellate court. Order at 11. Mr. Rosenblum contended, despite the
                                                                                         2
                                   1   California Supreme Court’s statement that its denial of Ms. Rosenblum’s petition for review of

                                   2   Rosenblum II and III was final, that somehow these orders were in fact interlocutory. Id. I

                                   3   explained that this argument had been rejected in Rosenblum III and that to the extent that it

                                   4   represented a collateral attack on the judgments in Rosenblum I and the opinions of the state court

                                   5   of appeals in Rosenblum II and III, I was prohibited from hearing these de facto appeals of state

                                   6   court decisions under the Rooker-Feldman doctrine. Id.

                                   7          According to Mr. Rosenblum, my explanation for why his counterargument was without

                                   8   merit renders the entirety of his case subject to the Rooker-Feldman doctrine and requires this case

                                   9   to be dismissed without prejudice. Mot. at 2-6. His argument is as follows: (i) at the outset of

                                  10   any case, courts must determine if there is subject-matter jurisdiction; (ii) dismissal pursuant to the

                                  11   Rooker-Feldman doctrine is a form of dismissal for lack of subject-matter jurisdiction; (iii) when a

                                  12   case is dismissed for lack of subject-matter jurisdiction, dismissal must be without prejudice; and
Northern District of California
 United States District Court




                                  13   (iv) when a court lacks subject-matter jurisdiction, it has no authority to make any rulings beyond

                                  14   determining that it lacks jurisdiction. Id. Therefore, Mr. Rosenblum argues that if Rooker-

                                  15   Feldman is in anyway implicated, I am divested of subject-matter jurisdiction over this case, the

                                  16   res judicata analysis lacks force as a matter of law, and his case must be dismissed without

                                  17   prejudice. Id.

                                  18          This is silly. The Rooker-Feldman doctrine applies when a plaintiff brings a suit that is a

                                  19   de facto appeal of a state court decision. See Noel v. Hall, 241, F.3d 1148, 1163-1164 (9th Cir.

                                  20   2003). It does not “override or supplant issue and claim preclusion doctrines.” Henrichs v. Valley

                                  21   View Dev., 474 F.3d 609, 613-14 (9th Cir. 2007) (citing Exxon Mobil Corp. v. Saudi Basic Indus.

                                  22   Corp., 544 U.S. 280, 284 (2005)). “The doctrine applies when the federal plaintiff’s claim arises

                                  23   from the state court judgment, not simply when a party fails to obtain relief in state court.” Id.

                                  24   (citing Noel, 341 F.3d at 1164-65). “Preclusion, not Rooker-Feldman, applies when a federal

                                  25   plaintiff complains of an injury that was not caused by the state court, but which the state court has

                                  26   previously failed to rectify.” Id. (citing Noel, 341 F.3d at 1165).

                                  27          As the Ninth Circuit explained:

                                  28                    If a federal plaintiff asserts as a legal wrong an allegedly erroneous
                                                                                          3
                                                      decision by a state court, and seeks relief from a state court judgment
                                   1                  based on that decision, Rooker-Feldman bars subject matter
                                                      jurisdiction in federal district court. If, on the other hand, a federal
                                   2                  plaintiff asserts as a legal wrong an allegedly illegal act or omission
                                                      by an adverse party, Rooker-Feldman does not bar jurisdiction. If
                                   3                  there is simultaneously pending federal and state court litigation
                                                      between the two parties dealing with the same or related issues, the
                                   4                  federal district court in some circumstances may abstain or stay
                                                      proceedings; or if there has been state court litigation that has already
                                   5                  gone to judgment, the federal suit may be claim-[or issue-] precluded
                                                      under [28 U.S.C.] § 1738. But in neither of these circumstances does
                                   6                  Rooker-Feldman bar jurisdiction.
                                   7   Noel, 341 F.3d at 1164.

                                   8          This case presents the latter circumstance. The state court proceedings have already gone

                                   9   to judgment; res judicata applies. Mr. Rosenblum’s amended complaint does not claim that

                                  10   Rosenblum I, II, or III, were in error and should be reversed. The amended complaint restated the

                                  11   same arguments made before the state courts. It is not a de facto appeal of any of the previous

                                  12   state court decisions because the amended complaint does not seek relief from an allegedly
Northern District of California
 United States District Court




                                  13   erroneous decision by a state court. Rather, it is an attempt to try the same arguments in a

                                  14   different forum. It is precluded by res judicata (also known as claim preclusion). Mr.

                                  15   Rosenblum’s cited authority does not state otherwise.1

                                  16          In his reply, Mr. Rosenblum cites Ezor v. State Bar of California, No. 3:17-cv-05338-

                                  17   WHO, 2018 WL 489035, at *6 (N.D. Cal. Jan. 19, 2018) in support of his argument. Reply at 1.

                                  18   Because Ezor is instructive and contradicts Mr. Rosenblum’s argument, I review it in some detail.

                                  19

                                  20   1
                                         In Kougasian v. TMSL, Inc., the court held that the Rooker-Feldman doctrine did not apply
                                  21   because the plaintiffs’ claims were based on allegations of extrinsic fraud, not legal error by state
                                       court. 359 F.3d 1136, 1139 (9th Cir. 2004). Kelly v. Fleetwood Enterprises, Inc., simply stands
                                  22   for the uncontroversial position that when a court determines that it lacks subject matter
                                       jurisdiction, dismissal must be without prejudice. 377 F.3d 1034 (9th Cir. 2004). In Kelly, there
                                  23   was no subject matter jurisdiction because the amount in controversy was not met. Id. The other
                                       cases to which Mr. Rosenblum cites are inapplicable because they fall squarely under the Rooker-
                                  24   Feldman doctrine. Mot at 5 (citing Chaudhary v. Gupta, 749 F. App'x 614 (9th Cir. 2019)
                                       (dismissal under Rooker-Feldman doctrine because plaintiff sought review of a prior state court
                                  25   judgment); Edwards v. Martinez, 713 F. App'x 636 (9th Cir. 2018) (same); In Re Matthews, 713 F.
                                       App'x 590 (9th Cir. 2018) (same); Benson v. Energy Sols., Inc., 669 F. App'x 905, 906 (9th Cir.
                                  26   2016) (same); White v. Dobrescu, 651 F. App'x 701, 702 (9th Cir. 2016) (same); Henrichs, 474
                                       F.3d at, 614 (same)); Reply Memorandum in Support of Motion to Alter and Amend Judgment
                                  27   (“Reply”) [Dkt. No. 29] (citing Ignacio v. Judges of U.S. Court of Appeals for Ninth Circuit, 453
                                       F.3d 1160, 1165 (9th Cir. 2006) (plaintiff sought review of state court decision). This case does
                                  28   not.

                                                                                         4
                                   1   In Ezor, the plaintiff had been disbarred by the State Bar of California after the State Bar’s Client

                                   2   Security Fund Commission found that he had misappropriated funds from client trust accounts and

                                   3   granted the applicants’ requests for reimbursement. 2018 WL 489035, at *1. Rather than filing a

                                   4   petition for writ of mandamus in California Superior Court to seek judicial review of either of

                                   5   those decisions, Ezor filed a complaint in federal district court claiming that the decisions should

                                   6   be declared null and void because the Commission’s actions violated his right to due process. Id.

                                   7   I held that Rooker-Feldman applied and that I lacked jurisdiction to grant him the relief he sought,

                                   8   but even if Rooker-Feldman did not apply, his complaint failed to state a claim and was barred by

                                   9   res judicata and Eleventh Amendment immunity. Id. at *5-9. In the order, I cited Bates v. Jones,

                                  10   where the Hon. Betty Fletcher posited that “in many cases” the difference between the Rooker-

                                  11   Feldman doctrine and traditional principles of res judicata is “a purely formal one.” Id. at *6

                                  12   (citing 131 F.3d 843, 862 (9th Cir. 1997) (Fletcher, J., concurring in part and dissenting in part)).
Northern District of California
 United States District Court




                                  13   The Ninth Circuit affirmed my order in Ezor, finding “Ezor’s due process claim as barred by the

                                  14   doctrine of res judicata because Ezor’s claim was raised, or could have been raised, in an

                                  15   administrative proceeding between the same parties that resulted in a final judgment on the

                                  16   merits.” Ezor v. State Bar of California, 754 F. App'x 613, 614 (9th Cir. 2019).

                                  17          In short, my brief response to Mr. Rosenblum’s meritless counterargument that it was

                                  18   barred by the Rooker-Feldman doctrine did not somehow divest this court of subject-matter

                                  19   jurisdiction.2 Mr. Rosenblum’s motion to amend or alter the judgment is denied.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 24, 2019

                                  22

                                  23
                                                                                                     William H. Orrick
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27   2
                                         Under the facts alleged in the complaint, diversity jurisdiction exists because Mr. Rosenblum is a
                                  28   citizen of California, defendants are citizens of Minnesota and New York, and the amount in
                                       controversy exceeds $2,000,000. Amended Complaint at ¶¶ 1-5 [Dkt. No. 8].
                                                                                          5
